Case 17-17926-amc       Doc 44    Filed 12/11/18 Entered 12/11/18 18:48:35              Desc Main
                                  Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION


      In re: ERIC J. STORLAZZI                         )
               Debtor(s)                               )
                                                       )      CHAPTER 13
      QUANTUM3 GROUP, AS AGENT FOR                     )
      MOMA TRUST, LLC, AN ASSIGNEE OF                  )
      SIERRA AUTO FINANCE                              )      Case No.: 17-17926 (AMC)
            Moving Party                               )
                                                       )      Hearing Date: 1-8-19 at 11:00 AM
         v.                                            )
                                                       )      11 U.S.C. 362
      ERIC J. STORLAZZI                                )
            Respondent(s)                              )
                                                       )
      WILLIAM C. MILLER                                )
           Trustee                                     )
                                                       )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Quantum3 Group, As Agent For MOMA Trust, LLC, an assignee of Sierra
      Auto Finance (“Quantum3”) filing this its Motion For Relief From The Automatic Stay
      (“Motion”), and in support thereof, would respectfully show:

              1. That on November 24, 2017, Eric J. Storlazzi filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
              3. On September 3, 2016, the Debtor entered into a retail installment contract for the
      purchase of a 2015 Nissan Sentra bearing vehicle identification number 3N1AB7AP3FY216249.
      The contract was assigned to Sierra Auto Finance and the Debtor became indebted to Sierra
      Auto Finance in accordance with the terms of same. Sierra Auto Finance is designated as first
      lien holder on the title to the vehicle and holds a first purchase money security interest in the
      vehicle. Quantum3 Group acts as agent for MOMA Trust LLC, an assignee of Sierra Auto


                                                     Page 1
Case 17-17926-amc       Doc 44     Filed 12/11/18 Entered 12/11/18 18:48:35            Desc Main
                                   Document     Page 2 of 2


      Finance.        A true copy of the contract and title inquiry to the vehicle are annexed hereto as
      Exhibits A     and B.
             4. As of November 21, 2018, the Debtor’s account with Quantum3 had a net loan
      balance of $13,133.23.
             5. According to the November 2018 NADA Official Used Car Guide, the vehicle has a
      current retail value of $11,500.00.
             6. The Debtor’s account is past due post-petition from February 18, 2018 to
      November 18, 2018 with arrears in the amount of $3,121.90.
             7. Quantum3 Group, As Agent For MOMA Trust, LLC, an assignee of Sierra Auto
      Finance alleges that the automatic stay should be lifted for cause under 11 U.S.C. 362(d)(1) in
      that Quantum3 lacks adequate protection of its interest in the vehicle as evidenced by the
      following:
                     (a) The Debtor is failing to make payments to Quantum3 and is failing to provide
             Quantum3 with adequate protection.


             WHEREFORE PREMISES CONSIDERED, Quantum3 Group, As Agent For MOMA
      Trust, LLC, an assignee of Sierra Auto Finance, respectfully requests that upon final hearing of
      this Motion, (1) the automatic stay will be terminated as to Quantum3 to permit Quantum3 to
      seek its statutory and other available remedies; (2) that the stay terminate upon entry of this
      Order pursuant to the authority granted by Fed.R.Bank.P., Rule 4001(a)(3) and (3) Quantum3 be
      granted such other and further relief as is just.


      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Quantum3 Group,
      As Agent For MOMA Trust, LLC
      an assignee of Sierra Auto Finance


                                                      Page 2
